Citation Nr: 0014419	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  96-26 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a left 
knee disability prior to July 24, 1998, and a rating higher 
than 30 percent from September 1, 1999.

2.  Entitlement to an earlier effective date for a 
compensable rating for a left knee disability based on clear 
and unmistakable error (CUE) in a January 1965 RO decision.


REPRESENTATION

Veteran represented by:  Virginia Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 RO decision which granted the 
veteran an increased rating, from 0 to 10 percent, for a left 
knee disability, effective from March 10, 1993.  In his 
appeal to the Board, he not only indicated that he was 
entitled to a higher rating for his left knee disability but 
also that he was entitled to an earlier effective date for a 
compensable rating for his left knee disability.  With 
specific regard to his earlier effective date claim, he 
argued that the RO, in its January 1965 decision, which 
granted service connection for a left knee disability and 
assigned a 0 percent rating, committed CUE by not adequately 
considering the extent and severity of his left knee 
disability.  

By an April 1996 decision, the RO determined that there had 
been CUE in its May 1995 RO decision.  Correcting the error, 
an earlier effective date of December 21, 1992, was assigned 
for the veteran's 10 percent rating for a left knee 
disability.  By a December 1997 RO decision, he was granted 
an increased rating, to 20 percent, effective from December 
21, 1992.  By a September 1998 RO decision, he was granted a 
temporary 100 percent rating based on surgery for his 
service-connected left knee disability, and this total rating 
was made effective from July 24, 1998; thereafter, a 30 
percent rating was assigned effective from September 1, 1999.  

It is acknowledged that the veteran has been granted 
increased ratings and an earlier effective date during the 
pendency of his appeal.  However, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to a specific rating or effective date, VA is 
required to consider entitlement to all available ratings for 
his left knee disability as well as the earliest possible 
effective date for a compensable rating.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Accordingly, these issues remain in 
appellate status.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

1.  Increased Rating Claim

The veteran last underwent a VA compensation examination in 
October 1997.  In July 1998, he underwent total knee 
arthroplasty on the left side; and there is no evidence 
documenting the severity of his service-connected condition 
since then.  It is also noted that he was scheduled for VA 
compensation examinations in 1998 but he failed to report.  
It is pointed out that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
increased rating, the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (1999).  Copies of the letter from the VA medical 
facility notifying the veteran of the date, time, and place 
to report for the examinations (scheduled in 1998 ) are not 
in the claims folder.  Inasmuch as it is unclear whether the 
veteran received adequate notice of the examinations in 
question, the veteran should be scheduled for another VA 
examination, with notification of the date, time, and place 
of the examination being made a part of the record.  The 
veteran should understand, however, that the duty to assist 
is not a one-way street; he is obligated to comply with VA's 
requests for information, report for VA examinations, and 
keep VA timely informed of his whereabouts or he may risk a 
denial of his claim or possibly a further delay in the 
adjudication of his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.326, 3.327, 3.655 (1999); Hyson v. 
Brown, 5 Vet. App. 262 (1993); Olson v. Principi, 3 Vet. App. 
480 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Additionally, pursuant to VA's duty to assist, ongoing 
treatment records should be secured prior to appellate review 
of his claim for an increased rating.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

2.  Earlier Effective Date

As noted in the introduction, the veteran contends that he is 
entitled to an earlier effective date for a compensable 
rating for a left knee disability based on the theory that 
the RO committed CUE in its January 1965 decision.  He argues 
the RO committed CUE by failing to adequately consider the 
full extent of his left knee disability, mistakenly focusing 
on one aspect of his left knee disability, namely his scar, 
while ignoring other more disabling aspects of his condition.  
It is noted that the RO has not yet addressed the veteran's 
contention, regarding CUE in a January 1965 decision; and he 
has not yet been notified of all the appropriate laws and 
regulations pertinent to his claim, including 38 U.S.C.A. 
§ 5112 and 38 C.F.R. § 3.105, which pertain to CUE.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board cannot decide a claim on a 
basis other than that developed and adjudicated by the RO if 
the veteran might be prejudiced by such action.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As such, the case must be 
remanded so that application of all appropriate laws and 
regulations (discussed above) can be made and so that the 
veteran's procedural rights are protected insofar as his 
being given adequate notice of the basis on which the claim 
was decided.  The veteran must also be given an opportunity 
to present evidence in support of his claim on an informed 
basis, that is, with knowledge of the actual basis on which 
the claim was decided.

Additionally, it is noted that pertinent evidence was 
received subsequent to the issuance of the last SSOC, which 
is dated in June 1998.  This newly submitted evidence 
includes numerous VA medical records, some of which are 
pertinent to his claim.  Thus, for due process reasons, the 
RO must initially review the evidence and provide the veteran 
with a SSOC, prior to appellate review of the claim.  
38 C.F.R. § 20.1304(c).

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for a left 
knee disability since his service 
discharge, including but not limited to 
the VA facilities in Brooklyn, New York 
and Hampton, Virginia.  The RO should 
then contact the identified sources and 
obtain copies of the records, following 
the procedures of 38 C.F.R. § 3.159 
(1999).

2.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
nature and severity of his service-
connected left knee disability.  The 
claims folder and a copy of the Board's 
remand must be made available to the 
examiners for review prior to the 
examinations.  Testing should include X-
ray studies and complete observations of 
the ranges of motion of the left knee.  
All findings should be reported in 
detail.  The examiner should be asked to 
determine whether the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected left knee disability; 
and if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or on repeated use over 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should also record any 
objective displays of pain.  Finally, an 
opinion should be given as to the nature 
and severity of the veteran's left knee 
condition prior to and following his 
total knee replacement in July 1998.

The veteran must be properly informed of 
the scheduled examination, and he should 
be given notice of the consequences of 
failure to report for the examination, 
including an explanation of the 
provisions of 38 C.F.R. § 3.655.  If the 
veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

3.  The RO should review both of the 
veteran's claims based on all of the 
evidence on file.  All appropriate laws 
and regulations should be applied.  With 
specific regard to the earlier effective 
date claim, the laws and regulations 
pertaining to CUE in the RO decision of 
January 1965 should be applied.  
38 U.S.C.A. § 5112; 38 C.F.R. § 3.105.  
If the benefits being sought by the 
veteran are not resolved to his 
satisfaction, he and his representative 
should be sent supplemental statement of 
the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


